— In an action to recover damages for personal injuries, etc., the cross appeals are from (1) an order of the Supreme Court, Orange County (Isseks, J.), dated February 2, 1983, which granted appellants-respondents’ motion to set aside the verdict on the issue of damages only to the extent of reducing the award of damages against them by 25%, and (2) a judgment of the same court dated February 24, 1983, which, inter alia, awarded plaintiff Marsha Seymour the principal sum of $318,750 and awarded plaintiff James Seymour the principal sum of $42,134.03. H Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). H Judgment affirmed. No opinion. 11 Plaintiffs are awarded one bill of costs. Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.